Citation Nr: 1727654	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-45 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to September 11, 2002, for residuals of a right clavicle fracture.  

2.  Entitlement to a rating in excess of 30 percent from September 11, 2002, to July 21, 2015, for residuals of a right clavicle fracture.

3.  Entitlement to a rating in excess of 20 percent from July 22, 2015, for residuals of a right clavicle fracture.

4.  Entitlement to a separate compensable rating for mild supraspinatus tear.  

5.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1972 to July 1975 and the United States Marine Corps from January 1977 to July 1987.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

In January 2000, the Veteran testified before a hearing officer at the RO.  A transcript of that hearing is of record.  A Board hearing has not been requested.  

In June 2011, the Board remanded the Veteran's claims to obtain additional documents, conduct a VA examination, and obtain a memorandum explaining why the RO changed the Diagnostic Code for the Veteran's residuals of a right clavicle fracture from a shoulder rating code to a muscle rating code.  

The claim has now been returned to the Board for review.  Upon reviewing the development since June 2011, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

The Board has expanded the issues on appeal to better comport with the procedural history of the claims and in order to give adequate consideration to an April 2016 diagnosis of a mild supraspinatus tear.


FINDINGS OF FACT

1.  Prior to July 22, 2015, the Veteran's residuals of a right clavicle fracture are characterized by limitation of the arm at shoulder level but not limitation of the arm midway between side and shoulder level.  

2.  From September 11, 2002, to July 21, 2015, the Veteran's residuals of a right clavicle fracture are characterized by moderately severe impairment but not by severe impairment.  

3.  From July 22, 2015, to April 27, 2016, the Veteran's residuals of a right clavicle fracture are characterized by limitation of the arm at shoulder level and functional loss due to weakness but not limitation of the arm midway between side and shoulder level.  

4.  From April 28, 2016, the Veteran's residuals of a right clavicle fracture are characterized by limitation of the arm at shoulder level but not limitation of the arm to midway between side and shoulder level.

5.  From April 28, 2016, the Veteran's mild supraspinatus tear is characterized by moderate impairment but not by moderately severe impairment.  

6.  The Veteran's inability to obtain or maintain gainful employment is not entirely the result of service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Prior to September 11, 2002, the criteria for a disability rating in excess of 20 percent for residuals of a right clavicle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5201 (2016).

2.  From September 11, 2002, to July 21, 2015, the criteria for a disability rating in excess of 30 percent for residuals of a right clavicle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.74, Diagnostic Code 5301-5303 (2016).

3.  From July 22, 2015, to April 27, 2016, the criteria for a disability rating of 30 percent, but no greater, for residuals of a right clavicle fracture, to include limitation of motion and functional loss due to weakness, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5010-5201 (2016).

4.  From April 28, 2016, the criteria for a disability rating in excess of 20 percent for residuals of a right clavicle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5010-5201 (2016).

5.  From April 28, 2016, the criteria for a separate disability rating of 10 percent, but no greater, for mild supraspinatus tear have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.74, Diagnostic Code 5304 (2016).

6.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for total disability based on individual unemployability, by correspondence, including that dated April 2008, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

Regarding the Veteran's claims for increased rating, the claims arise from disagreement with disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service-connected for residuals of right clavicle fracture from May 4, 1992.  The claim for increased rating was filed on December 29, 1997.  Because the claim is a non-initial claim, the Board will consider evidence of record from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).

In November 2001 and November 2002, the RO mistakenly changed the classification of the Veteran's residuals of a right clavicle fracture from a shoulder group injury to a muscle group injury.  See December 2016 memorandum.  The Veteran was rated under Diagnostic Code 5203 from May 1992 to December 29, 1997.  In a March 2000 rating decision, the RO increased the disability rating to 20 percent under Diagnostic Code 5203-5201, based on limitation of arm motion to the shoulder level.  This rating was continued under the same Diagnostic Code in a June 2000 rating decision.  In a November 2001 rating decision that granted entitlement to service-connected pension, the Veteran's rating for residuals of right clavicle fracture was listed as 20 percent, but the Diagnostic Code was changed, without explanation, to 5203-5301.  This same Diagnostic Code was listed in a December 2001 rating decision.  In a November 2002 rating decision, the RO continued a 20 percent rating, but changed the Diagnostic Code, again without explanation, to 5301-5303.  The 20 percent rating was for moderate symptomatology, based on the Veteran being able abduct his shoulder 135 degrees and no pain during movement of the right clavicle.  A November 2003 rating decision increased the Veteran's disability to 30 percent under Diagnostic Code 5301-5303 for moderately severe symptomatology.  The 30 percent rating was continued under this code through July 22, 2015.  

In a June 2011 remand, the Board requested that the RO explain why the Veteran's disability rating was changed from a shoulder code to a muscle code.  In a December 2016 memorandum, the RO explained that the Veteran's rating code had been mistakenly changed from a shoulder group to a muscle group.  In a December 2016 rating decision, the RO decreased the Veteran's disability rating to 20 percent under Diagnostic Code 5010-5201, effective July 22, 2015, based on a medical opinion of that date that indicated mild supraspinatus tendinopathy, but no Muscle Group I injuries (Diagnostic Code 5301) or Muscle Group III injuries (Diagnostic Code 5303).  The December 2016 rating decision also granted service connection for two additional disabilities at 10 percent.  Since the December 2016 rating decision resulted in a net increase in compensation, additional due process considerations were not required.  See 38 C.F.R. § 3.104(f).  

Although the Veteran was incorrectly rated under Diagnostic Codes for muscle injuries, the Board will consider the Veteran's overall symptomatology under those codes, but only for the time period during which the Veteran was incorrectly rated.  In other words, the Board will only consider Diagnostic Codes 5301 or 5303 from December 29, 1997, to July 22, 2015, which according to the December 2016 rating codesheet was the time period under which the Veteran was rated under these codes.  The Board will consider Diagnostic Code 5201 throughout the time of the appeal.  Since an April 28, 2016, VA medical examination diagnosed a mild supraspinatus tear, the Board will consider Diagnostic Code 5304 from the date of that examination.  

Since the Veteran's right clavicle disorder affects his dominant limb, the Board will apply the "major" or "dominant" ratings under the relevant codes.  For an injury to a major limb under Diagnostic Code 5201, a 20 percent rating is appropriate for limitation of arm motion at shoulder level.  38 C.F.R. § 4.71a (2016).  A 30 percent rating is appropriate for limitation of arm motion midway between side and shoulder level.  Id.  A 40 percent rating is appropriate for limitation of arm motion to 25 degrees from side.  Id.

For an injury to a major limb under Diagnostic Code 5203, a 10 percent rating is appropriate for malunion of the clavicle or scapula.  38 C.F.R. § 4.71a.  A 10 percent rating is also appropriate for nonunion of the clavicle or scapula without loose movement.  Id.  A 20 percent rating is appropriate for nonunion of the clavicle or scapula with loose movement.  Id.  A 20 percent rating is also appropriate for dislocation of the clavicle or scapula.  Id.  

Under Diagnostic Code 5010, arthritis due to trauma that is substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, a 10 percent rating is appropriate with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.  

Muscle Group I encompasses extrinsic muscles of the shoulder girdle, specifically the trapezius, levator scapulae, and serratus magnus, the functions of which include upward rotation of the scapula and elevation of the arm above shoulder level.  38 C.F.R. § 4.73, Diagnostic Code 5301.  For a Muscle Group I injury in a dominant limb, a 0 percent rating is appropriate for slight impairment.  Id.  A 10 percent rating is appropriate for moderate impairment.  Id.  A 30 percent rating is appropriate for moderately severe impairment.  Id.  A 40 percent rating is appropriate for severe impairment.  Id.  

Muscle Group III encompasses intrinsic muscles of the shoulder girdle, specifically the pectoralis major I (clavicular) and deltoid, the functions of which include elevation of the arm to shoulder level and working with certain Group II muscles to swing the arm forwards and backwards.  38 C.F.R. § 4.73, Diagnostic Code 5303.  For a Muscle Group III injury in a dominant limb, a 0 percent rating is appropriate for slight impairment.  Id.  A 20 percent rating is appropriate for moderate impairment.  Id.  A 30 percent rating is appropriate for moderately severe impairment.  Id.  A 40 percent rating is appropriate for severe impairment.  Id.  

Muscle Group IV encompasses the intrinsic muscles of the shoulder girdle, specifically the supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis, the functions of which include stabilization of the shoulder against injury in strong movements, holding the head of the humerus in socket, abduction, and outward rotation and inward rotation of the arms.  38 C.F.R. § 4.73, Diagnostic Code 5304.  For a Muscle Group IV injury in a dominant limb, a 0 percent rating is appropriate for slight impairment.  Id.  A 10 percent rating is appropriate for moderate impairment.  Id.  A 20 percent rating is appropriate for moderately severe impairment.  Id.  A 30 percent rating is appropriate for severe impairment.  Id.  

The words "slight," "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A.  Schedular consideration prior to September 11, 2002

According to the December 2016 rating codesheet, prior to September 11, 2002, the Veteran is rated at 20 percent under Diagnostic Code 5301-5303.  Starting in December 1997, the record contains consistent complaints of shoulder pain.  In a December 1998 vocational report in the Veteran's Social Security records, he stated that it was difficult to reach things on shelves.  A January 1999 VA examination listed the Veteran's elevation and abduction as 135 degrees for both shoulders.  However, a January 2000 letter from a private doctor stated that the Veteran had experienced right shoulder pain for the last two years and numbness in his right shoulder.  At a January 2000 RO hearing, the Veteran stated that he could not lift his arm higher than his shoulder, was unable to lift a gallon of milk, had transitioned to using his left hand, and experienced continuous right shoulder pain.  In a July 2000 personal statement, the Veteran stated that he could not raise his hand above his head to write on a chalk board.  September 2000 and July 2001 VA examinations indicated that for both shoulders there was flexion and abduction of 140 degrees with pain starting at 90 degrees.  In March 2002, a private doctor stated that forward elevation and abduction for both shoulders had decreased to 90 degrees, with joints that were tender and diffused.  

The evidence from this period supports at best a 20 percent disability rating under Diagnostic Code 5201, based on limitation of arm motion to shoulder level, as consistently established by lay and medical evidence.  The Veteran would not be entitled to a higher rating for degenerative arthritis under Diagnostic Code 5203, because the maximum rating under that code is 20 percent, and more significant limitation is not shown to warrant a higher rating under Diagnostic Code 5201.  

Prior to September 11, 2002, the strongest evidence in favor of an increased rating under DeLuca is the Veteran's complaints of weakness (he cannot lift a gallon of milk) and pain.  These symptoms alone are insufficient to justify an increased rating under DeLuca where, as here, the January 1999, September 2000, and July 2001 VA examinations revealed that the Veteran was able to raise his arm above his shoulder.  This limitation of motion is clearly above the lower threshold required for a 20 percent rating under Diagnostic Code 5201, much less a basis for a higher rating under DeLuca.  Prior to September 11, 2002, the evidence as a whole weighs against an increased rating under DeLuca.

B.  Schedular consideration from September 11, 2002, to July 21, 2015

From September 11, 2002 to July 21, 2015, the Veteran is rated at 30 percent under Diagnostic Code 5301-5303.  A November 2002 VA examination revealed forward elevation of 135 degrees with painful and limited range of motion.  An October 2008 VA examination indicated that the Veteran was not able to raise his right arm more than 90 degrees and that there was weakened motion against strong resistance in the right shoulder.  A December 2011 VA record described constant right shoulder pain at a level of five on a scale of one to ten.  A July 2013 VA record indicated 90 degree abduction, 110 degree flexion, and periodic pain at a level of seven.    

Limitation of arm motion to shoulder level justifies a rating of 20 percent under Diagnostic Code 5201.  Limitation of motion, weakness, and extended periods of pain constitute moderately severe symptomatology that justifies a 30 percent rating under Diagnostic Code 5301 or 5303.  The Veteran is thus entitled to the higher rating of 30 percent, under which he is currently rated.  

From September 11, 2002, to July 21, 2015, the Veteran is rated exclusively under muscle codes.  These codes are not predicated on limitation of motion, so DeLuca is inapplicable.  Also, since the Board has considered the Veteran's pain, weakness, and limitation of motion in characterizing his symptomatology as moderately severe, employing DeLuca to rate him a second time for the same symptomatology would constitute the prohibited practice of pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to an additional increased rating under DeLuca for this time period.  

C.  Schedular consideration from July 22, 2015

From July 22, 2015, the Veteran is rated at 20 percent under Diagnostic Code 5010-5201.  A July 2015 VA examination revealed that the Veteran was unable to reach above his head or behind his back, that he experienced a dull pain at a level of four, that the pain could escalate to a level of ten, and that severe pain could last from days to weeks.  For the right shoulder, there was flexion of 80 degrees and extension of 90 degrees, with pain on motion.  For the left shoulder, there was flexion of 180 degrees and extension of 170 degrees, with no pain on motion.  

Limitation of arm motion to shoulder level justifies a 20 percent rating under Diagnostic Code 5201.  This reduced rating does not mean that the Veteran's condition has improved.  Rather, the decreased rating is the mechanical result of rating the Veteran under a Diagnostic Code that accurately characterizes his disorder, but unfortunately provides for a lower rating than he would receive for the same symptomatology with an injury to a muscle group.  While the Board is sympathetic towards the Veteran's condition and has carefully considered his credible statements that his condition has worsened, the Veteran's condition still has not worsened to the point that he is entitled to a rating in excess of 20 percent under Diagnostic Code 5201 based on limitation of motion alone.  

But the Veteran is entitled to an additional 10 percent increase under DeLuca from July 22, 2015, to April 27, 2016.  The July 2015 VA examination indicated that the Veteran was able to perform repetitive use testing with at least three repetitions with no functional loss or loss of range of motion.  The Veteran described pain during flare-ups, but no functional loss due to limited or excess movement, weakness, excess fatigability, or incoordination during any flare-ups.  The Veteran described weakness of the right shoulder, but the July 2015 VA examiner stated that this weakness was not entirely due to the residuals of right clavicle disorder.  Rather, it was consistent with cervical radiculopathy superimposed on the Veteran's residuals of right clavicle disorder.  The December 2016 rating decision, which among other things granted service connection for radiculopathy of the right upper extremity at 20 percent based on pain and paralysis, did not discuss any symptomatology due to weakness.  The Veteran, then, is not being compensated for weakness of the right clavicle or weakness resulting from radiculopathy of the upper right extremity.  This weakness is compensable under DeLuca.  Considering the evidence in the July 2015 VA examination as a whole, the evidence against an increased rating under DeLuca is at least in equipoise with the evidence in favor of an increased rating under DeLuca.  The Veteran is entitled to an additional 10 percent increase under DeLuca from July 22, 2015, the date of the examination, to April 27, 2016.  

In an April 2016 VA examination, the Veteran complained of burning, daily pain that increases with use, and that movement of the arm above 80 or 90 degrees is difficult.  Consistent with this, the examiner noted normal flexion and abduction without pain for the left shoulder, 90 degrees of flexion with pain for the right shoulder, and 80 degrees of abduction with pain for the right shoulder.   That examination also identified a mild supraspinatus tear, with symptoms of consistent weakness, occasional lowered threshold of fatigue, and muscle atrophy.  In a December 2016 personal statement, the Veteran described continuous fatigue, continuous exhaustion, and ever-fluctuating degrees of pain, all of which made it difficult for him to concentrate.  

Limitation of motion to the shoulder justifies a 20 percent rating under Diagnostic Code 5201 from April 28, 2016, the day of the VA examination.  Additionally, the Veteran is entitled to a disability rating under Diagnostic Code 5304, based on a mild supraspinatus tear (Muscle Group IV).  The symptoms associated with the mild supraspinatus tear, including pain, weakness, and occasional lowered threshold of fatigue, were first observed during the April 2016 VA examination.  This constitutes moderate impairment that justifies a 10 percent rating under Diagnostic Code 5304 from April 28, 2016.  

The Board notes that the supraspinatus tear affects an entirely different function than the Veteran's radiculopathy of the right upper extremity.  The Veteran is at 20 percent for radiculopathy under Diagnostic Code 8511 from July 22, 2014.  Under Diagnostic Code 8511, the middle radicular group is involved in abduction and rotation of the arm, flexion of the elbow, and extension of the wrist.  38 C.F.R. § 4.124a.  Under Diagnostic Code 5304, Group IV muscles are involved in stabilization of the shoulder against injury in strong movements, holding the head of the humerus in socket, abduction of the arm, and rotation of the arm.  38 C.F.R. § 4.73.  According to the April 2016 VA examination, the Veteran's supraspinatus tear results in symptoms of consistent weakness, occasional lowered threshold of fatigue, and muscle atrophy.  This relates to joint stabilization, not limitation abduction or rotation.  Simply put, the Veteran's supraspinatus tear affects an entirely different function than the Veteran's peripheral nerve paralysis of the right upper extremity.  See 38 C.F.R. § 4.55(a).  

The Board also notes that the Veteran's "occasional lowered threshold of fatigue," as indicated in the April 2016 VA examination, does not justify a classification of "moderately severe" symptomatology when combined with pain and weakness.  The reason is that this "lowered threshold of fatigue" is only "occasional" and it is not clear how this symptom is different from the Veteran's previously-described "weakness."  

The increase under DeLuca does not extend past April 28, 2016.  From that date, the Veteran is rated for weakness and pain under Diagnostic Code 5304 for a mild supraspinatus tear.  To rate the Veteran twice for the same symptomatology would amount to the prohibited practice of pyramiding.  38 C.F.R. § 4.14.  

The April 2016 VA examination also revealed mild muscle atrophy from protecting the shoulder.  To the extent that this symptom relates to limitation of motion of the shoulder, such limitation is already compensated for under Diagnostic Code 5201.  To the extent that this symptom relates to muscle weakness, such weakness is already compensated for under DeLuca or Diagnostic Code 5304.  To rate the Veteran a second time for the same symptomatology, under DeLuca and Diagnostic Code 5304, would constitute the prohibited practice of pyramiding.  38 C.F.R. § 4.14.  

The Board disagrees with the Veteran's statements that the VA examinations provided in July 2015 and April 2016 are inadequate.  In June 2011, the Board remanded the Veteran's claims in order to obtain an orthopedic examination from a physician.  In July 2015, the Veteran obtained a "Shoulder and Arm Conditions" examination and a medical opinion from a VA physician who is an MD.  In April 2016, a "Muscle Injuries" examination and a second "Shoulder and Arm Conditions" examination were conducted by a VA physician's assistant.  The results of the two "Shoulder and Arm Conditions" examinations are consistent, in that they revealed similar degrees of flexion and extension of the shoulders.  There are two major differences.  First, the Veteran described slightly different symptoms during the examinations, such as symptoms regarding pain and flare-ups.  Second, the April 2016 VA examination conducted by the physician's assistant revealed a diagnosis of a mild supraspinatus tear.  

In a personal statement dated January 2017, the Veteran objects to the July 2015 VA examination because it was performed by a General Medicine and Family Practice Physician, not an Orthopedic Medicine Physician.  In a personal statement dated December 2016, the Veteran argues that the Board's June 2011 remand instructions were not followed because the April 2016 VA examination was conducted by a physician's assistant, not a physician.  The Veteran repeated these arguments in an April 2017 statement.  The Veteran does not explain why the examiners are not qualified, but suggests that "[p]erhaps a more accurate examination by an Orthopedic Doctor would provide a more clearer [sic] picture of this issue."  See December 2016 statement.  

There is a presumption that the individual selected to conduct a VA examination is qualified, which can be overcome by showing a lack of qualification.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  A challenge to the expertise of the VA examiner must set forth the reasons that the examiner is not qualified.  Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  The United States Court of Appeals for Veterans Claims has held that a nurse practitioner can be competent to conduct a VA examination and provide a medical opinion.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

The Veteran has provided no basis to question the qualifications of the examiners selected by the RO to conduct the July 2015 and April 2016 VA examinations.  For this reason, the presumption of qualification is not disturbed.  Also, the RO fully complied with the Board's June 2011 remand instructions when it scheduled the Veteran's first VA examination with a physician.  The June 2011 remand imposed no continuing duty upon the RO to schedule all future VA examinations with a physician.  

The Veteran provides no basis for his assertion that "perhaps" a "more accurate examination" would bring greater clarity.  He has also not stated what was inaccurate about either of the first two examinations.  In considering the July 2015 and April 2016 VA examinations, the Board has relied on points that are largely corroborated throughout the Veteran's medical records and lay statements.  For example, the Board has relied on the findings from both examinations that the Veteran's arm does not extend above his shoulder.  This was the Veteran's own contention in a December 1998 vocation report submitted to Social Security, his statement during the January 2000 RO hearing, a July 2000 personal statement, and a September 2015 notice of disagreement.  This same finding was disclosed in a March 2002 private doctor's note, a July 2013 VA occupational therapy consult, and the October 2008 VA examination.  The Board has also relied upon descriptions of pain and weakness that are corroborated in multiple personal statements, medical records, and earlier VA examinations.  It is not clear how an additional examination would provide greater accuracy or clarity regarding limitation of motion, pain, or weakness.  

The Veteran also argues that an additional examination is required because his symptoms oscillate, meaning that a single VA examination may not accurately capture the complete picture of his disability.  The Board is aware of the severity of the Veteran's symptoms, including as indicated in the VA examinations, the December 2016 personal statement, and other medical records and personal statements.  Because the Board has already considered the totality of this evidence in rating the Veteran's right clavicle fracture and mild supraspinatus tear, an additional VA examination would not provide greater accuracy or clarity.  

The Veteran has provided no basis as to why the provided examiners are unqualified or why an additional examination would further support his case.  The presumption of qualification is not disturbed and a third medical examination is not warranted at this time.  

A VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  

The July 2015 VA examination described pain on active motion with nonweight-bearing for the right shoulder only, and no pain on active motion with weight-bearing for both shoulders.  The April 2016 VA examiner indicated that for the right shoulder there was pain on active motion with weight-bearing and nonweight-bearing.  For the left shoulder, there was no pain on active motion with and without weight bearing.  A cross-body abduction test indicated pain on passive motion for the right shoulder only.  

Symptoms of pain on active motion, passive motion, weight-bearing, and nonweight-bearing do not justify an increased rating because they are already being compensated for.  The Board has already granted the Veteran an addition 10 percent rating under DeLuca for the period from July 22, 2015 to April 27, 2016.  From April 28, 2016, the Veteran's painful motion is being compensated for under Diagnostic Code 5304.  To rate the Veteran twice for the same symptomatology would amount to the prohibited practice of pyramiding.  38 C.F.R. § 4.14.  

The Veteran's symptomatology does not justify any additional staged ratings for the entire period on appeal.  There is no additional evidence supporting an increased rating under a different Diagnostic Code.  

D.  Extraschedular consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's residuals of right clavicle fracture and mild supraspinatus tear are so unusual or exceptional in nature as to make the schedular ratings inadequate.  These disorders have been rated under the applicable Diagnostic Codes that specifically contemplate the level of occupational and social impairment.  In addition, the Veteran has been compensated for his symptoms of limitation of motion, pain, and weakness under the applicable Diagnostic Codes.  The evidence does not show frequent hospitalization due to the service-connected disabilities.  

While there is evidence of marked interference with employment, this does not justify extraschedular consideration where, as here, the Veteran's "average earning capacity" is not "due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  A December 1999 note from a private doctor stated that the Veteran had worked as a truck driver full-time until a few years ago, when the Veteran had to quit because of low back pain.  In an April 2000 personal statement regarding his TDIU claim, the Veteran stated that it was his back pain that had prevented him from obtaining employment in the past several years.  During a May 2011 VA evaluation to receive a motorized scooter, he stated that he was having problems with his knees and had fallen several times.  The Veteran is not service-connected for any disability relating to his lower back or knees.  Referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for radiculopathy of the upper right extremity, tinnitus, multilevel degenerative changes of the cervical spine, and bilateral hearing loss.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

The Veteran has filed a claim for individual unemployability due to service-connected disability (TDIU).  In a December 2016 personal statement, the Veteran stated that he was not pursuing this claim any further at the present time.  Since there has been no formal filing to withdraw, the Board maintains jurisdiction and will consider the Veteran's claim for TDIU.  

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran's service-connected disabilities are radiculopathy at 20 percent, residuals of right clavicle fracture at 20 percent, tinnitus at 10 percent, multilevel degenerative changes of the cervical spine at 10 percent, mild supraspinatus tear (Muscle Group IV) at 10 percent, and bilateral hearing loss at 0 percent with a combined rating of 50 percent.  The Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  

The Veteran has a Ph.D. in astrophysics.  During a May 2001 VA evaluation to receive a motorized wheelchair, the Veteran stated that he was part of the consultant team for the movies "Armageddon" and "Deep Impact."  He last worked in 2001 as an adjunct professor of physics and natural sciences at Ivy Tech in Vincennes, Indiana.  Prior to that, he has worked as a truck driver, carpenter, private investigator, and military policeman.  See December 1998 vocational report (Social Security filing).  

It does not appear that the Veteran's unemployability is entirely the result of his service-connected disabilities.  As already noted, a December 1999 note from a private doctor stated that the Veteran had worked as a truck driver full-time until a few years ago, when he had to quit because of low back pain.  In an April 2000 personal statement regarding his TDIU claim, he stated that it was his back pain that had prevented him from obtaining employment in the past several years.  During a May 2011 VA evaluation to receive a motorized scooter, he stated that he was having problems with his knees and had fallen several times.  The Veteran is not service-connected for any disability relating to his lower back or knees.  

In reaching this conclusion, the Board has considered the Veteran's lay statements, including his consistent complaints that he has difficulty using his dominant right arm for writing, typing, and driving, and that it is difficult for the Veteran to reach his arm above his head to write on a chalk board.  The Veteran has also expressed that it is difficult to change careers after the age of 50, even with a Ph.D.  

In summary, given the overall disability picture, the Board concludes that the evidence is against a finding that the Veteran's service-connected disabilities alone prohibit the Veteran from working in a sedentary position, particularly in light of his extensive education.  Therefore, the Board finds that referral of the claim to the Director, VA Compensation and Pension Service, is not warranted.


ORDER

Prior to September 11, 2002, entitlement to a disability rating in excess of 20 percent for residuals of right clavicle fracture is denied.

From September 11, 2002, to July 21, 2015, entitlement to a disability rating in excess of 30 percent for residuals of right clavicle fracture is denied.

From July 22, 2015, to April 27, 2016, entitlement to a disability rating of 30 percent, but no greater, for residuals of right clavicle fracture, to include limitation of motion and functional loss due to weakness, is granted, subject to the law and regulations governing the payment of monetary benefits.

From April 28, 2016, the criteria for a disability rating in excess of 20 percent for residuals of right clavicle fracture is denied.

From April 28, 2016, the criteria for a separate disability rating of 10 percent, but no greater, for mild supraspinatus tear is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


